 1   BRIAN D. BOYLE (S.B. #126576)
     bboyle@omm.com
 2   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 3   MEAGHAN VERGOW (admitted pro hac vice)
     mvergow@omm.com
 4   MICHAEL J. MCCARTHY (S.B. #278945)
     mmccarthy@omm.coms
 5   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 6   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 7   Facsimile:    +1 415 984 8701
 8   Attorneys for Defendants
     BlackRock Institutional Trust Company, N.A.; BlackRock,
 9   Inc.; the BlackRock, Inc. Retirement Committee; the
     Investment Committee of the Retirement Committee;
10   Catherine Bolz; Chip Castille; Paige Dickow; Daniel A.
     Dunay; Jeffrey A. Smith; Anne Ackerley; Nancy Everett;
11   Joseph Feliciani, Jr.; Ann Marie Petach; Michael
     Fredericks; Corin Frost; Daniel Gamba; Kevin Holt; Chris
12   Jones; Philippe Matsumoto; John Perlowski; Andy Phillips;
     Kurt Schansinger; Tom Skrobe; Amy Engel; Management
13   Development & Compensation Committee of the
     BlackRock, Inc. Board of Directors; Kathleen Nedl; Marc
14   Comerchero; Joel Davies; John Davis; Milan Lint; and
     Laraine McKinnon
15
                                  UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17

18
     Charles Baird and Lauren Slayton, as             Case No. 17-cv-01892-HSG
19   individuals, and on behalf of all others
     similarly situated, and on behalf of the          JOINT STIPULATION AND
20   BlackRock Retirement Savings Plan,                [PROPOSED] ORDER REGARDING
                                                       AUTHENTICITY OF DOCUMENTS
21                          Plaintiffs,

22          v.

23   BlackRock Institutional Trust Company, N.A.,
     et al.,
24
                            Defendants.
25

26

27

28
                                                                 JOINT STIPULATION AND [PROPOSED]
                                                                   ORDER RE AUTHENTICITY OF DOCS
                                                                                  4:17-CV-01892-HSG
 1            Plaintiffs Charles Baird and Lauren Slayton (collectively, “Plaintiffs”), Defendant Mercer
 2   Investment Consulting (“Mercer”), and Defendants BlackRock Institutional Trust Company,
 3   N.A., Blackrock, Inc., the BlackRock, Inc. Retirement Committee, the Investment Committee of
 4   the Retirement Committee, the Administrative Committee of the Retirement Committee, the
 5   Management Development & Compensation Committee, Anne Ackerley, Catherine Bolz, Chip
 6   Castille, Marc Comerchero, Paige Dickow, Daniel A. Dunay, Any Engel, Nancy Everett, Joseph
 7   Feliciani, Jr., Michael Fredericks, Corin Frost, Daniel Gamba, Kevin Holt, Chris Jones, Milan
 8   Lint, Philippe Matsumoto, Katherine Nedl, John Perlowski, Ann Marie Petach, Andy Phillips,
 9   Kurt Schansinger, Tom Skrobe, Jeffrey A. Smith, Joel Davies, John Davis, Laraine McKinnon
10   (collectively, “BlackRock”), by and through their counsel of record, stipulate as follows:
11            WHEREAS, Plaintiffs, Mercer, and BlackRock (collectively, the “Parties”) have
12   determined that the authenticity of certain documents is not disputed; and
13            WHEREAS, the Parties have determined that it is in their mutual interest to avoid the
14   significant and unnecessary burden and expense associated with the document-by-document
15   authentication of documents, and that stipulating to the authenticity of certain documents will
16   promote the orderly and efficient progress of the litigation;
17            THEREFORE, THE PARTIES STIPULATE AND AGREE AS FOLLOWS:
18            1.     Documents produced by Plaintiffs, Mercer, or BlackRock in this action in response
19   to a discovery request or pursuant to Rule 26 disclosure obligations, and which accordingly bear
20   Bates numbers for this action (excluding materials disclosed exclusively in connection with or as
21   part of expert reports) (the “Produced Documents”) qualify as authentic under the Federal Rules
22   of Evidence to the extent set forth below, and shall not be subject to an authenticity objection at
23   trial.
24            2.     The Parties agree that, for purposes of Rule 901 of the Federal Rules of Evidence,
25   the Parties will not contest the authenticity of any document or thing, including any true and
26   correct copy thereof, produced by Plaintiffs, Mercer, or BlackRock in connection with the instant
27   litigation, so long as the circumstances indicate that the document or thing was authored or
28
                                                                     JOINT STIPULATION AND [PROPOSED]
                                                     -1-               ORDER RE AUTHENTICITY OF DOCS
                                                                                LIMITS 4:17-CV-01892-HSG
 1   modified by the producing Party (or, in the case of Mercer or BlackRock, by any direct or indirect
 2   subsidiaries of Mercer or BlackRock, or any employees thereof). Material excepted from this
 3   stipulation under this standard includes (but is not limited to) copies of books or chapters therein;
 4   newspaper articles; magazine articles; web-published articles; surveys and public reports not
 5   authored by any Party; and testimony before Congress or public agencies.
 6          3.      This stipulation does not affect the Parties’ ability to contest the authenticity of any
 7   document or thing produced by one of the Parties based on evidence that the document or thing is
 8   not what it purports to be.
 9          4.      In the event that a dispute arises regarding the authenticity of a document, the
10   Parties agree to meet and confer in good faith about the authenticity of such document.
11          5.      Nothing in this stipulation shall be construed as an agreement that any documents
12   or things subject to this stipulation are admissible into evidence by any party. The Parties reserve
13   the right to object to the admissibility of any document or thing under any grounds permitted by
14   law and not expressed herein, including, without limitation, that the document is irrelevant, or
15          //
16          //
17          //
18

19

20

21

22

23

24

25

26

27

28
                                                                    JOINT STIPULATION AND [PROPOSED]
                                                     -2-              ORDER RE AUTHENTICITY OF DOCS
                                                                               LIMITS 4:17-CV-01892-HSG
 1   that the document recites or repeats hearsay. The Parties also expressly reserve the right to object
 2   to the purpose for which any document is being used.
 3          Dated: January 10, 2019
 4   COHEN MILSTEIN SELLERS                                O’MELVENY & MYERS LLP
     & TOLL, PLLC
 5                                                         _/s/ Brian D. Boyle
 6   /s/ Michelle C. Yau                                   Brian D. Boyle
     Michelle C. Yau
 7                                                         Meaghan VerGow (admitted Pro Hac Vice)
     Michelle C. Yau (admitted Pro Hac Vice)               Brian D. Boyle (Cal. Bar No. 126576)
 8   Mary J. Bortscheller (admitted Pro Hac Vice)          Michael J. McCrthy (Cal. Bar No. 278945)
     Daniel R. Sutter (admitted Pro Hac Vice)              1625 Eye Street, N.W.
 9   1100 New York Avenue, N.W. ● Suite 500                Washington, D.C. 20006
     Washington, D.C. 20005                                Tel: (202) 383-5504
10   Tel: (202) 408-4600                                   Fax: (202) 383-5414
     Fax: (202) 408-4699                                   mvergow@omm.com
11   khandorf@cohenmilstein.com                            bboyle@omm.com
     myau@cohenmilstein.com                                mmccarthy@omm.com
12
     jhorwitz@cohenmilstein.com
13                                                         Randall W. Edwards (Cal. Bar No. 179053)
     FEINBERG, JACKSON, WORTHMAN                           Two Embarcadero Center, 28th Floor
14   & WASOW, LLP                                          San Francisco, CA 94111-3823
     Nina Wasow (Cal. Bar No. 242047)                      Tel: (415) 984-8700
15   Todd Jackson (Cal. Bar No. 202598)                    Fax: (415) 984-8701
     2030 Addison Street ● Suite 500                       redwards@omm.com
16   Berkeley, CA 94704
     Tel: (510) 269-7998                                   Attorneys for Blackrock
17   Fax: (510) 269-7994
     nina@feinbergjackson.com
18   todd@feinbergjackson.com                              MORGAN, LEWIS & BOCKIUS LLP
19
     Attorneys for Plaintiffs                               /s/ Matthew A. Russell
20                                                         Matthew A. Russell

21                                                         Matthew A. Russell (admitted Pro Hac Vice)
                                                           77 West Wacker Drive
22                                                         Chicago, IL 60601
                                                           matthew.russell@morganlewis.com
23
                                                           Spencer H. Wan (Cal. Bar No. 304329)
24                                                         One Market, Spear Street Tower
                                                           San Francisco, cA 94105
25
                                                           spencer.wan@morganlewis.com
26
                                                           Attorneys for Mercer
27

28
                                                                   JOINT STIPULATION AND [PROPOSED]
                                                     -3-             ORDER RE AUTHENTICITY OF DOCS
                                                                              LIMITS 4:17-CV-01892-HSG
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           JOINT STIPULATION AND [PROPOSED]
     -4-     ORDER RE AUTHENTICITY OF DOCS
                      LIMITS 4:17-CV-01892-HSG
 1                                           ATTESTATION
 2          I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred
 3   in the filing of this document.
 4          Dated: January 10, 2019               By:     /s/ Brian B. Boyle
 5

 6

 7                                        [PROPOSED] ORDER
 8          PURSUANT TO THE STIPULATION, IT IS SO ORDERED: the above Stipulation is
 9   approved and all parties shall comply with its provisions.
10

11
     Dated: ______________________
                1/10/2019                                 ____________________________
12                                                        U.S. District Court for the
13                                                        Northern District of California

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   JOINT STIPULATION AND [PROPOSED]
                                                    -5-              ORDER RE AUTHENTICITY OF DOCS
                                                                              LIMITS 4:17-CV-01892-HSG
